DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 6-10 in the reply filed on 4/19/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karl (US 4031904) in view of Bradley (US 2020/0146345).
Claim 6. Karl discloses a smoking pipe comprising a hollow tube 10 for maintaining a volume of liquid 11 and having an opening 12 in the side thereof. A second tube 13 is fitted through the opening 12 in the tube 10 and has one end disposed in the liquid 11 and the other end communicating with the smoking tobacco. The sealing means in the form of a sealing cap 15 (seal) is detachably mounted to the bottom of the tube 10 (wherein the bottom of tube 10 is an access port opening) for sealing the tube 10. The sealing cap has a circumferential flange 16 and a rib 17 is formed around the mouth of the inner surface 18 of the flange for engaging the tube 10 for providing a tight seal to the bottom of the tube 10 (Figures 2 and 3; Column 2, lines 11-31). In the usage of the smoking pipe or bong of the present invention, liquid 11 is poured into the tube 10 to a height above the bottom opening of the tube 13 and the tobacco is inserted in a bowl 14 (receptacle bowl) and lit. The user may apply suction to the top of the tube 10 (wherein the top of the tube is a mouthpiece for inhaling) by placing his mouth there. This causes the smoke from the burning tobacco to be transmitted through the tube 13, the filtering liquid 11 and up the top of the tube 10 into the mouth of the user (Figures 2 and 3; Column 2, lines 60-68).
Karl does not explicitly disclose a removable mouthpiece ring.
Bradley discloses an oral interface (removable mouthpiece ring) for smoking apparatus 100 which includes a body 10. In an exemplary position, the oral interface for smoking apparatus 100 is positioned so as to operably coupled to a bong style device 99. After coupling of the oral interface for smoking apparatus 100 with the bong style device 99 a user can inhale smoke produced from the bong style device 99 wherein a user will place their mouth on the second opening 25 of the body 10 so as to execute the inhalation of the smoke (Figures 1 and 2; [0028]; [0031]).
Bradley teaches that in typical use of a bong, the bong is passed amongst the users thereof and the accumulation of germs occurs at the mouthpiece of the bong. During this engagement the transfer of saliva deposits almost always happens and as such the deposit of germs occurs on the mouthpiece of the bong ([0003]). The oral interface of Bradley provides an interface to engage a device such as but not limited to a vape or bong wherein the device is singular to a user and separable therefrom so as to inhibit contamination of the device with germs from the mouth of a user ([0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date to add the oral interface (removable mouthpiece ring) disclosed by Bradley to the smoking pipe (bong) of Karl so it can be used by multiple people without spreading germs (Bradley [0005]).
Claim 7. Karl in view of Bradley discloses that the smoking pipe may be easily disassembled for cleaning by simply removing the tube 10 and the cap 15 from the base 20 and then separating the tube 10 and the cap 15 (Karl Column 3, lines 1-4).
Claim 8. Karl in view of Bradley discloses that the sealing cap has a circumferential flange 16 and a rib 17 is formed around the mouth of the inner surface 18 of the flange for engaging the tube 10 for providing a tight seal to the bottom of the tube 10 (Karl Figures 2 and 3; Column 2, lines 11-31). The recessed ring 23 in which the tube 10 is fitted further provides sealing to prevent the fluid 11 in the tube 10 from escaping (Karl Column 2, lines 47-49).
Claim 9. Karl in view of Bradley discloses that in usage of the smoking pipe or bong of the present invention, liquid 11 is poured into the tube 10 to a height above the bottom opening of the tube 13 and the tobacco is inserted in a bowl 14 (receptacle bowl) and lit (Karl Figures 2 and 3; Column 2, lines 60-68).
Claim 10. Karl in view of Bradley discloses that the oral interface (removable mouthpiece ring) provides an interface to engage a device such as but not limited to a vape or bong wherein the device is singular to a user and separable therefrom so as to inhibit contamination of the device with germs from the mouth of a user and allow the device to be passed to multiple users (Bradley [0003]; [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747